        Case 2:20-cv-05034-RBS Document 15-15 Filed 02/08/21 Page 1 of 1



                                             RICHARD J. SILVERBERG
                                                 Attorney at Law
                                                    Box 30433
                                             Philadelphia, PA 19103
                                              rjs@rjsilverberg.com

                                                 February 1, 2021



Via Email
Hon. Idee Fox, President Judge
Court of Common Pleas
City Hall, Room 386
Philadelphia, PA 19107

       RE:        Silverberg, et al. v. City of Philadelphia, et al.
                  United States District Court for the
                    Eastern District of Pennsylvania
                  Civil Action No. 20-5034

                  City of Philadelphia v. ELS Realco LLC, et al.
                  Philadelphia Court of Common Pleas
                  September Term 2019, No. 3805

                  City of Philadelphia v. Richard J. Silverberg & Assoc., et al.
                  Philadelphia Court of Common Pleas
                  March Term 2008, No. 1510

Dear Judge Fox:

       On January 29, 2021, Judge Roberts was added as a defendant in Case No. 20-5034. A copy of
the Amended Complaint is attached. The entire matter will be formally referred to the Justice
Department this week. I anticipate additional actions as we continue to respond to these events.

       In the meantime, our position remains that all events at the trial court should be stayed.

       Thank you.



                                                      Respectfully,

                                                      /s/ Richard J. Silverberg

Enc.

cc:    Hon. Joshua Roberts (via email)
       Lydia Furst, Esq. (via email)
       Brian Flaherty, Esq. (via email)
       Brian Cullin, Esq. (via e-mail)
